UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1605


VEDA PRYOR,

                 Plaintiff - Appellant,

          v.

JOHN M. MCHUGH, Department of the Army, Agency; SETH D.
HARRIS, (Acting) Department of Labor (OWCP) Agency,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-01269-PWG)


Submitted:    October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Veda Pryor, Appellant Pro Se. Tarra R. DeShields-Minnis, Allen
F.   Loucks,  Assistant  United States  Attorneys,  Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Veda       Pryor       appeals       the     district     court’s        order

dismissing      her   civil       complaint     for     lack   of    subject    matter

jurisdiction.          We     have   reviewed         the   record    and     find    no

reversible error.        Accordingly, although we grant Pryor in forma

pauperis   status,       we    affirm   for      the     reasons     stated    by    the

district court.        Pryor v. McHugh, No. 8:13-cv-01269-PWG (D. Md.

May 16, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court      and   argument      would    not   aid   the    decisional

process.



                                                                               AFFIRMED




                                            2